Order issued September 23,1999




                                          In The

                                  Court of Aopealo
                      iFtftlj Bistrttt of Gtexa© at Dallas
                                    No. 05-96-01073-CR



                          MANUEL LUPE RIOS JR., Appellant

                                               V.

                               STATE OF TEXAS, Appellee



                                        ORDER


      The motion ofthe Attorney General of Texas to withdraw the record is GRANTED.
       The Clerk of this Court is ORDERED to send the appellate record in the above-
numbered cause to:

              Carolyn Merchan, Assistant Attorney General
              c/o Jason Glass, Records Clerk
              Price Daniel, Sr. Bldg.
              P.O.Box 12548, Capitol Station
              Austin, Texas 78711-2548

Carolyn Merchan, Assistant Attorney General, is ORDERED to return the appellate record in
the above-numbered cause to this Court within sixty^ays ofthe da^oTThis Order.

                                                      imiLjMiM^r
                                                    ETNDA THOMAS/
                                                    CHIEF JUSTICE